Citation Nr: 1137303	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for bilateral otitis media.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for sinusitis.

7. Entitlement to service connection for enlarged submandibular gland, left side.

8. Entitlement to service connection for colon disability with removal of polyps.

9. Entitlement to service connection for splenomegaly.

10. Entitlement to service connection for inguinal hernia.

11. Entitlement to service connection for thoracic/lumbar strain.

12. Entitlement to service connection for heart disability manifested by inverted T waves.

13. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

These matters were last before the Board of Veterans' Appeals (Board) in December 2009 on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Board remanded the claims for additional development.

The Veteran provided testimony at an August 2009 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

In a March 2011 rating decision, the RO granted claims of entitlement to service connection for tinnitus and for tinea versicolor that were denied in November 2005. The claim for hearing loss was developed as a claim for bilateral hearing loss, but the RO granted entitlement to service connection for right ear hearing loss in a July 2011 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not yet filed a second NOD in regard to any of these granted claims. As the claims file contains no indication that he is dissatisfied with the March or July 2011 rating decisions, the claims for service connection for right ear hearing loss, tinnitus, and tinea versicolor are not before the Board and are not reflected on the title page.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied, VA must consider whether the veteran is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). A claim for TDIU was denied in an unappealed March 2006 rating decision. However, as the Veteran has subsequently submitted multiple statements that he is unable to maintain substantially gainful employment due to his service-connected disabilities, the Board has inferred a new claim of entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.

The Veteran has informed VA that he receives TRICARE treatment for his disabilities. He has identified a private physician, Dr. Parker, as his primary care physician. However, there are no TRICARE records within the claims file and the only treatment notes from Dr. Parker are dated prior to the Veteran's discharge from active duty. While this case is in remand status, the RO/AMC must obtain the Veteran's TRICARE records and provide him with an authorization form for the release of pertinent records from Dr. Parker.

The Veteran stated on an April 2009 application for VA unemployability benefits that he was applying for disability benefits from the Social Security Administration (SSA). The record presently does not reflect whether or not the Veteran is in receipt of SSA disability benefits for any of his claimed disabilities. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The RO/AMC must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

In December 2009, the Board directed that the Veteran be afforded VA examinations in regard to his claims for service connection. The Board specifically directed that a VA examiner opine as to whether the Veteran had otitis media that began during service, was aggravated by service, or was otherwise related to any incident of service. The claims file reflects that the Veteran was afforded an audiological examination, but no examiner has provided an opinion as to whether any otitis media (occurring at any time during the appellate period) is related to his active duty service. The resulting examination report is therefore inadequate and must be returned to the examiner for a clarifying opinion. See 38 C.F.R. § 4.2.

As this case is being remanded for additional development, the RO/AMC also must take steps to obtain any outstanding treatment records. VA records were last associated with the record on July 7, 2011.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file (noting that the last VA records were added July 7, 2011). Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Parker, the Veteran's primary care physician. Take appropriate steps to acquire copies of the Veteran's TRICARE treatment notes. Obtain any identified private records, any newly-generated VA records, and the Veteran's TRICARE records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and the SSA hearing transcript, if available. Those records must be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the May 2010 audiological examiner (if unavailable, the file should be provided to other physicians of suitable background and experience) to determine whether or not the Veteran has a chronic otitis media disability that is likely etiologically related to his active duty service. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewers. The examination reports must reflect review of the claims folders; review of the entire claims file is required.

b. After reviewing the claims file, the examiner must provide a medical opinions as to whether the Veteran experiences a chronic otitis media disability and, if so, if that disability is likely  the result of (to include aggravated by) the Veteran's in-service experiences. 

i. He or she must provide a full statement of the basis (or bases) for the conclusion(s) reached. 

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

4. Review the evidence associated with the claims file as a result of the above directives. If this evidence indicates that any additional development (to include, but not limited to, seeking new or clarified medical opinions) is warranted for the Veteran's other claims, take the appropriate actions.

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


